Citation Nr: 0913668	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-13 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.	Entitlement to service connection for a low back 
disability.

2.	Whether new and material evidence has been received to 
reopen and grant a claim of entitlement to service 
connection for residuals, injury to right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Air Force 
from April 1958 to August 1961 and again with the United 
States Navy from July 1968 to August 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO). 


FINDINGS OF FACT

1.	A claim of service connection for residuals of injury to 
right hip was previously denied by the RO in January 1990.

2.	Evidence received since January 1990 decision is 
cumulative of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim 
of service connection for residuals of injury to right 
hip. 


CONCLUSION OF LAW

1.	The January 1990 RO decision denying the claim of service 
connection for residuals for injury of right hip is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

2.	New and material evidence sufficient to reopen the claim 
for service connection for residuals for injury of right 
hip has not been presented.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide.

In February 2005, the agency of original jurisdiction (AOJ) 
provided the notice then required by 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008). Specifically, 
the AOJ notified the Veteran of information and evidence 
necessary to substantiate the claim of service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  This letter also explained to the Veteran why his 
claim for service connection was denied in January 1990.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, in March 2006 the Veteran was provided with a 
notice of effective date and disability rating regulations 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the notice letter postdated the initial 
adjudication, no prejudice is apparent.  

Regarding the duty to assist, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  To be clear, VA does not have a duty to provide 
the veteran a VA examination and/or an opinion if the claim 
is not reopened. See 38 U.S.C. § 5103A(f) (West 2002); 
38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for chronic disorders, 
such as arthritis, when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

New and Material Evidence

A January 1990 decision denying service connection for 
residuals of an injury to right hip is final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  However, a claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence and be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Initially, a January 1990 rating decision denied the 
Veteran's claim because the evidence did not establish that 
the Veteran had a right hip disability or that he injured his 
hip in service.

The Veteran refiled his claim for residuals of injury to 
right hip in January 2005.  In his Notice of Disagreement, 
the Veteran stated that he "first received treatment at Lake 
Providence, [Louisiana], however this doctor has been dead 
for many years and the records are not available."  The 
Veteran stated that "in the 1970's [he] was treated the 
Orlando, [Florida] VA clinic.  Additional treatment was at 
the Memphis VA clinic in the early 1980's."  Furthermore, 
the Veteran stated he has been receiving treatment from the 
Biloxi, Mississippi, and Panama City, Florida, VA Clinics.  
See Notice of Disagreement, dated July 2005.  

In October 2005, the RO received notice from the Orlando, FL, 
VA Clinic that there are no records for the Veteran at the 
clinic.  The Memphis, TN, VA Clinic was able to locate 
treatment records for the Veteran in their archives dating 
back to August and September 1980.  The Memphis treatment 
record is absent of any complaint.  A radiographic report of 
the Veteran's pelvis including hip joint stated "no gross 
osseous abnormality noted."  See VA treatment examination, 
dated August 1980.

The Biloxi and Panama City VA treatment records indicate that 
the Veteran complained on numerous occasions of hip pain 
starting in May 2002.  See VA treatment examinations, dated 
May and December 2002; May and July 2004.  The Veteran's May 
2002 treatment record noted "hip pain is worsened by 
prolonged sitting and standing."  See VA treatment 
examination, dated May 2002.  The Veteran underwent an x-ray 
examination later that same month.  The Veteran reported to 
the VA radiologist that the pain in his right hip was 
"off/on since [he] fell down ladder [at] age 19; now pain is 
more constant."  The VA radiologist opined that the 
Veteran's "right hip is normal."  See VA radiology 
treatment examination, dated May 2002.  

However, in December 2002, the Veteran again expressed 
"arthritic hip pain [but] has not restarted [nonsteroidal 
anti-inflammatory drug]."  See VA treatment examination, 
dated December 2002.  Again, in May 2004 the Veteran reported 
right hip pain with "history of injury in [the] past."  See 
VA treatment examination, dated May 2004. 

Evidence submitted for this claim is limited to VA treatment 
records reporting treatment for right hip condition received 
since 1990.  Although the evidence is "new," in that the 
records were not previously seen, these numerous VA treatment 
records are not material since they are merely cumulative of 
medical evidence previously considered by the RO.  The 
evidence previously considered already established that the 
Veteran did not have a diagnosis of a right hip disorder, and 
this "new" evidence fails to cure the defects presented by 
the previous decision, namely the lack of evidence that right 
hip disorder was incurred in service or causally related to 
service or that it was aggravated by service.  As such, the 
request to reopen is denied. 


ORDER

The request to reopen a claim of service connection for 
residuals of injury for right hip is denied.


REMAND

The Veteran claims he injured his lower back during service 
when he "fell down [two] flights of stairs to a cement 
floor."  After the Veteran awoke, he "reported to the 
emergency room on 12 [November] 1959."  See Statement in 
Support of Claim, dated January 2006.  The Veteran stated 
that as a result of the fall he injured his "back, right 
hip, right elbow, and [his] right leg."  See Notice of 
Disagreement, dated July 2005.  

According to August 1980 VA treatment records, the VA 
examiner noted history of "disc thoracic spine" and was 
referred to a chiropractor.  See VA treatment examination, 
dated August 1980.  In May 2004, the Veteran complained of 
low back pain with "history of injury in [the] past."  See 
VA treatment examination, dated May 2004.

The Veteran underwent a VA radiology examination in May 2002.  
The VA radiologist opined the Veteran's "vertebral body 
heights and alignment [were] normal. No abnormality of 
note."  See VA radiology examination, dated May 2002.  In 
July 2004, the Veteran underwent another VA radiology 
examination.  The record notes low back pain with history of 
degenerative disc disease.  The VA radiologist opined 
"lumbar vertebral body heights and alignment are normal. The 
intervertebral disc spaces are maintained.  Sacroiliac joints 
are normal."  See VA radiology examination, dated July 2004.  

However, in August 2004 the Veteran reported "worsening 
pain" with history of degenerative disc disease.  An August 
2005 VA examination noted the Veteran's history of "disc 
degeneration throughout lower thoracic and lumbar spine" 
based on the August 2004 VA treatment.  See VA treatment 
examination, dated August 2005.

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4)

The Veteran's service medical record shows the Veteran "fell 
down stairs of [building] 800A while on duty.  Contusions 
[and] abrasions to [right] elbow [and] buttocks."  The 
Veteran was "cleaned [and] advised to use ice packs" for 
his injuries."  See In-service treatment records, dated 
November 1959.  In this case, based on the evidence disc 
degeneration throughout lower thoracic and lumbar spine and 
the evidence of in-service injury, the Board finds that a VA 
examination and opinion is needed.  38 U.S.C.A. §5103A (d). 

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The Veteran should be scheduled for a 
VA examination to determine whether this 
it is at least as likely as not that the 
Veteran's back disability - if diagnosed 
- is a continuation of the symptoms in 
service or is otherwise casually related 
to the in-service injury.  All testing 
deemed necessary by the examiner should 
be conducted.  The claim should be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

2.  Thereafter, the AMC should re-
adjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


